 

Exhibit 10.3

 

FORM OF AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”), dated as of
November 15, 2016, is made by and among Neurotrope, Inc., a Nevada corporation
(the “Company”), and the stockholder of the Company identified on the signature
page hereto (a “Stockholder”).

 

WHEREAS, each Stockholder currently holds shares of the Company’s Series B
Preferred Stock, par value $0.0001 per share (the “Series B Preferred Stock”);

 

WHEREAS, the Company, the Stockholder and the other investors signatory thereto
entered into that certain Securities Purchase Agreement, dated as of November
13, 2015 (the “Series B SPA”);

 

WHEREAS, the Company proposes to issue up to 125,000,000 shares of its common
stock, par value $0.0001 per share (the “Common Stock”), and warrants to
purchase up to the same amount of shares of Common Stock (the “Warrants”)
pursuant to the terms of a Securities Purchase Agreement, by and among the
Company and certain investors (the “Investors”), in connection with a private
placement transaction with aggregate gross proceeds to the Company of at least
$8 million (the “Offering”);

 

WHEREAS, following the closing of the Offering, the Company shall reduce the
exercise price of (i) the Series A Warrants and Series C Warrants issued
contemporaneously with the issuance of the Series B Preferred Stock to $0.01 per
share and (ii) the Series E Warrants issued contemporaneously with the issuance
of the Series B Preferred Stock to $1.00 per share; and

 

WHEREAS, the Company and the Stockholder desires to amend the Series B SPA to
provide that the Common Stock and Warrants to be issued in connection with the
Offering will be exempt from the provision of the Series B SPA governing
participation rights; and

 

WHEREAS, pursuant to Section 8(e) of the Series B SPA, no provision of the
Series B SPA may be amended except in a written instrument signed by (i) the
Company, (ii) the Investors listed on the Schedule of Buyers attached to the
Series B SPA, including any Investor that is an institutional investor and such
Investor’s purchase price pursuant to the Series B SPA (together with such
Investor's institutional affiliates) equals or exceeds $1,000,000 (the “Large
Investors”), who own at least 50% of the outstanding shares of Series B
Preferred Stock, and (iii) each of the Large Investors.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

1.          Section 4(g) of the Series B SPA is hereby amended to add a
subsection (H), such that Section 4(g) of the Series B SPA shall read in its
entirety as follows:

 

(g)          Additional Issuance of Securities. Except as disclosed in Section
4(g) of the Disclosure Schedule and as contemplated by the Transaction
Documents, the Company agrees that for the period commencing on the date hereof
and ending on the date immediately following the one-hundred and eightieth
(180th) day after the date hereof (the “Restricted Period”), unless otherwise
consented to in writing by each of the Large Investors, neither the Company nor
any of its Subsidiaries shall directly or indirectly issue, offer, sell, grant
any option or right to purchase, or otherwise dispose of (or announce any
issuance, offer, sale, grant of any option or right to purchase or other
disposition of) any Common Stock or any security or any debt or other instrument
convertible or exchangeable or exercisable into Common Stock or which
constitutes (or would constitute but for lack of a fixed exercise or conversion
or similar price or if it were not solely cash settled) a “derivative security”
(as defined under the rules and regulations under Section 16 of the 1934 Act) or
otherwise an equity-linked or related security (including, without limitation,
any “equity security” (as that term is defined under Rule 405 promulgated under
the 1933 Act) or which does or would otherwise constitute any Option or
Convertible Security (as defined in the Warrants) (any such issuance, offer,
sale, grant, disposition or announcement (whether occurring during the
Restricted Period or at any time thereafter) is referred to as a “Subsequent
Placement”). Notwithstanding the foregoing, the immediately preceding sentence
in this Section shall not apply in respect of the issuance of

 

 

 

 

(A)       shares of Common Stock or standard options to purchase Common Stock or
other standard equity linked securities (e.g., stock appreciation rights) to
directors, officers, employees or consultants of the Company in their capacity
as such pursuant to an Approved Share Plan (as defined below); provided that (1)
all such issuances that are exercisable or vest during the Restricted Period
(taking into account the shares of Common Stock issuable upon exercise of such
options and equity linked securities that are exercisable or vest during the
Restricted Period, but not including shares issuable pursuant to Options or
Convertible Securities outstanding as of the date hereof) and are issued after
the date hereof pursuant to this clause (A) do not, in the aggregate, exceed
more than 2,230,798 shares (as adjusted for any stock split, stock dividend,
recapitalization, stock combination, reverse stock split or similar transaction)
of Common Stock or standard options to purchase Common Stock or other standard
equity linked securities (e.g., stock appreciation rights) to directors,
officers or employees; (2) the exercise price of any such options is not
lowered, none of such options are amended to increase the number of shares
issuable thereunder and none of the terms or conditions of any such options are
otherwise materially changed in any manner that adversely affects any of the
Buyers and (3) the issuance price of Common Stock or the exercise price of any
such options is not lower than the higher of (i) $0.60 (as adjusted for any
stock split, stock dividend, recapitalization, stock combination, reverse stock
split or similar transaction) or (ii) the closing price of the Company’s Common
Stock on the Principal Market on the trading day prior to the issuance of such
Common Stock or option;

 

(B)       shares of Common Stock issued upon the conversion or exercise of
Options or Convertible Securities issued prior to the date hereof to the extent
issued pursuant to their terms as of the date hereof;

 

(C)       the Series B Shares and the Warrants to the extent issued pursuant to
the terms contemplated hereby;

 

(D)       the Underlying Series B Shares and the Warrant Shares to the extent
issued pursuant to the terms set forth in the Series B Shares and Warrants
contemplated by this Agreement as of the date hereof;

 

(E)       issuances of equity to a seller, or in the case of a merger, the
shareholders of the target company in such merger, or the officers or employees
thereof, in each case in connection with a bona fide merger, business
combination transaction or acquisition of stock or assets outside of the
ordinary course;

 

(F)       a stock split or other subdivision or combination, or a stock dividend
made to all holders of any Company equity on a pro rata basis;

 

(G)       issuances of Common Stock or Convertible Securities in connection with
strategic partnerships, joint ventures, licensing, acquisition of assets or
technology, or similar arrangements approved by a majority of the disinterested
directors of the Company, provided that any such issuance shall only be to a
Person (or to the equity holders of a Person) which is, itself or through its
subsidiaries, an operating company or an owner of an asset in a business
synergistic with the business of the Company and shall provide to the Company
additional benefits in addition to the investment of funds, but shall not
include a transaction in which the Company is issuing securities primarily for
the purpose of raising capital or to an entity whose primary business is
investing in securities; or

 

 2 

 

 

(H) issuances of Common Stock and warrants to purchase shares of Common Stock in
connection with a private placement transaction with aggregate gross proceeds to
the Company of at least $8 million, pursuant to a securities purchase agreement
entered into by and among the Company and certain investors (each of the
foregoing in clauses (A) through (H), collectively the “Excluded Securities”).

 

“Approved Share Plan” means any employee benefit plan which has been approved by
the board of directors of the Company prior to or subsequent to the date hereof
pursuant to which shares of Common Stock and equity securities may be issued to
any employee, officer, director or consultant for services provided to the
Company in their capacity as such. “Convertible Securities” means any capital
stock or other security of the Company or any of its Subsidiaries that is at any
time and under any circumstances directly or indirectly convertible into,
exercisable or exchangeable for, or which otherwise entitles the holder thereof
to acquire, any capital stock or other security of the Company (including,
without limitation, Common Stock) or any of its Subsidiaries.

 

2.          Except as amended hereby, all of the terms and conditions of the
Series B SPA shall remain in full force and effect. This Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

 

3.          This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York.

 

Notwithstanding anything to the contrary contained herein, Sections 1 and 2 of
this Amendment shall only become, and shall automatically become, effective upon
the execution of this Amendment and substantially identical Amendments by the
holders of Series B Preferred Stock who own at least 50% of the outstanding
shares of Series B Preferred Stock and each of the Large Investors (as defined
in the Series B SPA)..

 

[the remainder of this page has been intentionally left blank]

 

 3 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

Company: NEUROTROPE, INC.         By:     Name:     Title:  

 

 4 

 

 

Stockholder:

 

  SIGNATURE FOR INDIVIDUAL         By:     Name:     Address:                
SIGNATURE FOR CORPORATION, PARTNERSHIP,
TRUST OR OTHER ENTITY

 

  Name of entity:  

 

  By:     Name:     Title:     Address:          

 

 5 

